t c memo united_states tax_court jon e hellesen petitioner v commissioner of internal revenue respondent docket no filed date jon e hellesen pro_se monica d gingras for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition_to_tax under sec_6651 the deficiency arises from unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure dollar_figure of unreported income from settlement proceeds interest received and a state_income_tax refund petitioner conceded the deficiency relating to the interest and the state_income_tax refund the issues for decision are whether petitioner may exclude the settlement proceeds received from his gross_income pursuant to sec_104 and whether petitioner is liable for an addition_to_tax under sec_6651 for his failure to timely file a return we hold that the settlement award is not excludable from gross_income and petitioner is liable for the failure_to_file addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california at the time of filing his petition with this court petitioner was employed as a claims litigation attorney by state farm insurance co state farm from date through date petitioner’s wife beverly harlan ms harlan was also employed as a claims litigation attorney by state farm from date through date petitioner and his wife jointly filed a lawsuit against state farm based on allegations related to their employment and discharge from state farm petitioner and ms harlan filed the lawsuit on date and alleged the following seven causes of action sexual harassment discrimination under gov code et seq on behalf of plaintiff beverly harlan v sic all defendants tortious discharge in contravention of public policy on behalf of plaintiff beverly harlan vs all defendants negligence on behalf of plaintiff beverly harlan vs all defendants negligent misrepresentation on behalf of plaintiff beverly harlan vs all defendants fraud - labor code on behalf of plaintiff beverly harlan vs all defendants tortious discharge in contravention of public policy behalf of plaintiff jon e hellesen vs all defendants and negligence on behalf of plaintiff jon e hellesen vs all defendants in the complaint petitioner alleged that he had suffered extreme and severe emotional distress including a lack of concentration loss of self-esteem embarrassment anxiety humiliation and stress petitioner requested general damages in the prayer for relief portion of the complaint petitioner did not ask for damages resulting from physical injuries or sickness from emotional distress petitioner asked for general damages and further relief as the court deemed proper in connection with the lawsuit petitioner was deposed on september and in the deposition petitioner stated that he was a victim of sexual harassment while working at state farm and that it caused him to pace and to feel upset nervous and stressed petitioner was able to work after his termination from state farm but physical problems occurred as a result of the termination petitioner experienced an escalation in chest pains an aching pain and loss of sensitivity on the right side of his forehead increased blood pressure weight loss an upset stomach irregular bowel movements headaches and emotional instability petitioner had a single appointment with each of two physicians dr raszinski and dr viltuznik regarding his physical ailments petitioner did not provide proof of costs incurred for seeing the two physicians or paying for any sort of medical_care petitioner saw dr raszinski for his chest pains the doctor instructed petitioner to reduce his stress level and did not diagnose a heart problem or prescribe him any medication petitioner told dr raszinski that difficulty at work had caused his stress petitioner saw dr viltuznik for the pain and loss of sensitivity over his right eye petitioner told dr viltuznik it area over right eye seems to be a weakened area on my body that as stress or upset feelings build it goes there on deposition petitioner did not recall whether dr viltuznik made a petitioner began feeling chest pains in diagnosis petitioner was referred to another doctor or medical center for the condition but did not see anyone else about the condition at trial petitioner stated that dr viltuznik had diagnosed a condition in his head and stated that in a blood vessel had burst in his head on the right side petitioner reported this condition had not improved petitioner has lost approximately pounds since his termination by state farm he began having an upset stomach while working at state farm after his termination petitioner became more emotional and an upset stomach became a daily problem petitioner and his wife settled their lawsuit with state farm on date for dollar_figure less dollar_figure the cost of the arbitrator in petitioner received a check for dollar_figure and in state farm reported on a form 1099-misc miscellaneous income that it paid petitioner dollar_figure in the settlement agreement and general release settlement agreement a paragraph titled witnesseth states as follows whereas claimants claim they suffered personal physical injuries and sickness including but not limited to medial sic injuries costs and treatment resulting from being subjected to sexual harassment wrongful termination and retaliation caused by defendant resulting in physical disabilities the settlement and release portion of the settlement agreement states as follows said amount includes all obligations by defendants to claimants including without limitation severance_pay sick_pay and other wages or benefits and general damages for personal physical injuries and sickness including medical costs and treatment incurred therein as well as emotional injuries arising from claimants’ alleged personal physical injuries and sickness from alleged sexual harassment wrongful termination and retaliation and all other statutory tort contract or other claims of any kind the settlement agreement does not allocate the portions of the total amount being paid to settle claims related to sexual harassment tortious discharge negligence negligent misrepresentation and fraud further there is no allocation of the portions of the total amount being paid to petitioner and ms harlan each received a check for half of the total settlement petitioner filed his federal_income_tax return on date petitioner’s federal tax_return for was due on date because petitioner received an extension petitioner did not report any of the settlement proceeds as income on his return opinion i deficiency a burden_of_proof generally the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule a 290_us_111 petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a b sec_104 it is well established that pursuant to sec_61 gross_income includes all income from whatever source derived unless otherwise excluded by the internal_revenue_code see 348_us_426 exclusions from gross_income are construed narrowly 515_us_323 as relevant here sec_104 provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an t he term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 amount of damages not in excess of the amount_paid for medical_care described in subparagraph a or b of sec_213 attributable to emotional distress damages received means amounts received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs in evaluating whether amounts received pursuant to the settlement agreement are excludable from income pursuant to sec_104 we look to the written terms of the settlement agreement to determine the origin and allocation of the settlement proceeds see 88_tc_834 affd without published opinion 845_f2d_1013 3d cir jacobs v commissioner tcmemo_2000_59 affd sub nom 22_fedappx_967 10th cir petitioner and state farm entered into a written settlement agreement before trial petitioner was paid dollar_figure to settle all claims petitioner did not allege a cause of action in the lawsuit for personal physical injuries or sickness rather petitioner claimed general damages resulting from negligence there is no allocation of amounts paid to settle physical injuries and sickness however the amounts petitioner received sec_104 was amended by the small_business job protection act of publaw_104_188 sec 110_stat_1838 to provide effective for amounts received after date that the personal_injury_or_sickness for which the damages are received must be physical settled all obligations by state farm to pay petitioner for any personal physical injuries and sickness arising from alleged sexual harassment wrongful termination retaliation and all other statutory tort contract or other claims of any kind if a settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor on the basis of all the facts and circumstances of the case including the complaint filed and details surrounding the litigation 504_us_229 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir knuckles v commissioner tcmemo_1964_33 affd 349_f2d_610 10th cir a key question to ask is ‘in lieu of what were the damages awarded ’ robinson v commissioner supra pincite quoting 144_f2d_110 1st cir affg 1_tc_952 we have previously addressed factual scenarios where a settlement has been reached between the parties and there is no express allocation of an amount of the settlement for physical sickness and injuries see pettit v commissioner tcmemo_2008_87 in pettit a dollar_figure settlement was apportioned as follows dollar_figure attributed to lost wages and dollar_figure attributed to emotional distress pain and suffering and other nonwage damages the settlement agreement made no allocation to compensation_for a physical injury or physical sickness and the court made no apportionment of any of the settlement proceeds to a physical injury or physical sickness see also seidel v commissioner tcmemo_2007_45 affd without published opinion aftr 2d ustc par big_number 9th cir written settlement agreement said ‘ petitioner acknowledges that she considers the payment of the check payable to her without withholdings to be compensation_for personal injury ie emotional distress damages only’ but did not specifically allocate any portion of the settlement as paid for a physical injury or physical sickness although petitioner has stated his impression that in reaching a settlement state farm was very concerned about his physical injuries petitioner has not presented any evidence in support of his impression and we are not required to accept petitioner’s self-serving testimony see 87_tc_74 petitioner and his wife alleged seven causes of action in their lawsuit petitioner did not allege physical injury or sickness in his complaint but the settlement agreement is broad and encompasses all possible causes of action including physical injuries however there is no allocation of a specific amount of the settlement as compensation_for physical injuries or physical sickness without such an allocation no amount of the settlement may be excluded from income pettit v commissioner supra seidel v commissioner supra petitioner must report the entire settlement amount as income received in ii failure_to_file addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 to show reasonable_cause petitioner must demonstrate that he exercised ordinary business care and prudence but nevertheless was unable to file his federal_income_tax return by the due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner has stipulated that he did not file his federal_income_tax return until date petitioner’s federal_income_tax return was due on date respondent accordingly met his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner supra petitioner has neither offered an explanation for his failure to timely file his federal_income_tax return nor produced evidence to establish any reasonable_cause for his failure to timely file this return we sustain respondent’s determination of an addition_to_tax under sec_6651 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent y
